IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ERIE INSURANCE EXCHANGE,                       : No. 326 MAL 2021
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
ALBERT MIONE AND LISA MIONE,                   :
                                               :
                    Petitioners                :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2021, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioners, is:


      Did the Superior Court err as a matter of law in determining that the
      seminal decision of the Court in Gallagher v. Geico, 201 A.3d 131 (Pa.
      2019), which invalidated household exclusions in auto policies in
      Pennsylvania, did not apply to the underinsured motorist (“UIM) claims of
      Albert Mione under his Personal Auto Policy merely because the policy
      insuring the motorcycle he was operating at the time of the accident did not
      provide [UIM] coverage?